Citation Nr: 0819605	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1944 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2007, the veteran withdrew his request for a hearing 
before the Board hearing.  

In June 2008, the case was advanced on the Board's docket due 
to the veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c).  


FINDINGS OF FACT

1. The service-connected disabilities are bilateral hearing 
loss, rated 70 percent disabling, and a tonsillectomy, rated 
zero percent; the combined disability rating is 70 percent. 

2. The veteran has the equivalent of a high school education 
and is in receipt of disability benefits from the Social 
Security Administration.  

3. The service-connected disabilities do not preclude the 
veteran from securing or following a substantially gainful 
occupation. 




CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16, (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by RO letter, 
dated in December 2006.  The notice included the type of 
evidence needed to substantiate the claim for a total 
disability rating, namely, evidence that he was unable to 
secure or follow a substantial gainful occupation because of 
his service-connected disabilities and that the service-
connected disabilities were rated 70 percent or more with one 
disability rated 40 percent or more. 

The veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain private 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of the 
claim.  The VCAA notice included the provisions for the 
degree of disability assignable and for the effective date of 
the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
The veteran was afforded audiometric testing in May 2006 and 
a VA examination in January 2007. 

In October 2007, the RO notified the veteran that his Social 
Security records had been destroyed, and he was asked to 
submit any relevant documents in his possession.  Since then 
the veteran has not submitted any additional evidence. 

The veteran's representative requested that the veteran be 
re-examined to determine the impact of the service-connected 
bilateral hearing loss on the veteran's employability.  In 
July 2007, the RO did obtain such an opinion as an addendum 
to the report of VA examination in January2007. 

As the veteran has not identified any additional evidence 
pertinent to the claim not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total Disability Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there are two or more disabilities at least one is ratable 
at 40 percent or more and the combined rating is 70 percent 
or more. 38 C.F.R. § 4.16 

Background

In February 1984, a private physician stated that the veteran 
had been on Social Security disability since 1980.  The 
physician stated that he treated the veteran since 1979 for 
severe depression and the veteran remained severely anxious 
and depressed and was not able to handle stress outside of 
the protective environment of his home.  

In a document in February 1984, the veteran stated that he 
had one year of high school education but had obtained a 
Graduate Equivalency Diploma.  He had been employed in 1979 
as a machinist and that he last worked in April 1979.  

On VA examination in May 2006, the veteran stated that after 
service he had worked with noisy machinery for 29 years, but 
he had usually wore ear protection. After audiometric 
testing, the diagnosis was sensorineural hearing loss.  

In a rating decision in October 2006, the RO granted service 
connection for bilateral hearing loss and assigned a 70 
percent rating, both effective from April 2006.  The 70 
percent combined with the zero percent rating for a 
tonsillectomy meets the requisite percentage requirements for 
a total disability rating for compensation based on 
individual unemployability under 38 C.F.R. § 4.16.  

In his application for a total disability rating, dated in 
October 2006, the veteran reported that he last worked full-
time and that he became too disabled to work in 1973 because 
of hearing loss. 

On VA examination in January 2007, the veteran was described 
as 80 years of age and he had a long history of hypertension 
and of coronary artery disease with a myocardial infarction.  
It was noted that he had a pacemaker implanted in 2006 and it 
had functioned normally without problems.  There was also a 
history of gastroesophageal reflux.  The veteran stated that 
he last worked about four to five years previously, but he 
quit because he had shortness of breath.  Prior to that, he 
had last worked in 1973 but had retired due to depression.  

The diagnoses were coronary artery disease, symptomatic 
bradycardia, and gastroesophageal reflux disease.  The 
examiner expressed the opinion that the veteran's 
employability was limited due to severe heart problems.  In 
an addendum in July 2007, the examiner reported that the 
veteran had no difficulty hearing during the examination and 
that the veteran's hearing impairment did not affect 
employment. 

Analysis

The veteran argues that his bilateral hearing loss may 
endanger him and others in a work environment because of 
possible miscommunication and in following instructions. 

According to a private physician the veteran had been on 
Social Security disability since 1980 due to depression.  The 
records of the Social Security Admission are not available.  
Notwithstanding the veteran's inconsistent statements to the 
contrary,   hearing loss was the not the basis for his Social 
Security disability benefits on the basis of the evidence of 
record.  More recently, the veteran indicated that he left a 
job because of shortness of breath and not because of hearing 
loss.  There is no documentation of record that the veteran 
failed to secure or to follow substantially gainful 
employment because of service-connected bilateral hearing 
loss. 

In addition to a lack of documentation that the veteran was 
unemployable due to hearing loss, also weighing heavily 
against the claim is the VA examiner's opinion that the 
veteran's employability was limited due to severe heart 
problems, which is not a service-connected disability.  
Although a claim for a total disability rating may not be 
denied simply with reference to the effects of a nonservice-
connected disability, the VA examiner in an addendum 
specifically reported that the veteran had no difficulty 
hearing during the examination and that the veteran's hearing 
impairment did not affect employment.  Cathell v. Brown, 8 
Vet. App. 539 (1995).  

Also for the veteran's educational background, his education 
is not so deficient as to establish employability 
difficulties greater than that already reflected by his 70 
percent rating or suffered by other veterans with similarly 
rated disability.

The Board has considered the veteran's argument that his 
bilateral hearing loss may endanger him and others in a work 
environment because of possible miscommunication and in 
following instructions.  Although in certain noisy work 
environments the veteran's hearing loss may pose a problem, 
the test for unemployability is the inability to secure or to 
follow a substantially gainful occupation, which is not 
limited to a specific occupation or to an occupation that 
veteran once had or had been trained for in the past.  In 
other words, there are occupations in other than noisy 
environments in which hearing loss would not prevent the 
veteran from securing or following substantially gainful 
employment. 

For these reasons, the preponderance of the evidence is 
against the claim for a total disability rating, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the veteran's disability level and the 
level of hearing loss is contemplated by the rating schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

                                                                     
(The Order follows on the next page.)




ORDER

A total disability rating for compensation based on 
individual unemployability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


